I dissent. The Utah Fire Clay Company, herein referred to as the company, contends that Mr. Franklin was an employee of R.S. James, an independent contractor. On the other hand, the defendant Franklin asserts that he was an employee of the company. This presents the sole question before us. The accident and injury are not questioned.
It appears from the evidence that Mr. James, approximately six years before the accident, entered into a parol agreement with the Company whereby he agreed to do all its hauling and delivery work incident to its business. The contract price to be paid therefor with some exceptions was fixed by certain schedules of prices; the rate being varied according to weight, dimensions, and type of the material and the distance it was to be hauled.
It definitely appears that trucks were used exclusively in doing the transportation work. Two trucks were sufficient, except on very infrequent occasions when there was some extra hauling to be done, and, when that occurred, Mr. James called in some other trucking concern to assist during the emergency. Except for the trucks thus occasionally employed, Mr. James owned the trucks used in doing the hauling, and furnished all the gas and oil consumed by their operation, and paid for the repairs incident thereto.
Before entering upon the performance of his contract *Page 9 
obligations, Mr. James arranged with defendant Franklin to become the driver of one of the trucks. For his services so rendered he was to be paid one-third of the amount which Mr. James was to receive for the truckage hauled by defendant Franklin. He admits that he was so paid by Mr. James; payment being made biweekly. Mr. James at about the same time procured the services of Mr. Sandstrom as the driver of the other truck under the same arrangement. The quantity of truckage hauled by each driver was kept in separate accounts for some time, presumably by the shipping clerk of the company. The accounts being approximately equal, the practice of keeping separate accounts for each driver was discontinued, and each driver was thereafter paid one-sixth of the total amount received by Mr. James for the truckage hauled by both trucks.
The drivers appeared at the company's plant, generally about 8 or 8:30 o'clock in the morning, each with his own truck. They were then told, if they had not already been so informed the evening before, what orders there were to be delivered and where and to whom the deliveries should be made. Each driver loaded his own truck, and, after making the delivery, he would report back for other deliveries. Where the freight consisted of any article too heavy for the driver to load, which defendant Franklin says was infrequent, some employee of the company who might be near would assist the driver in loading such article. There were no fixed hours that constituted a day's work. The driver's day might vary from two or three hours to as much as twelve hours, depending upon the amount of truckage to be hauled and the distance to the various points of delivery. This, of course, depended upon the orders received by the company and the time delivery thereof was to be made. At the close of the day's work each driver, for his own convenience and with the consent of Mr. James, took his truck to his own home.
The foregoing are the salient facts exhibited by the record. Before the Industrial Commission, the burden was on *Page 10 
defendant Franklin to show by a fair preponderance of the evidence that he was an employee of the company in order to entitle him to compensation. The commission found that he had sustained such burden, and accordingly awarded him compensation. On this review, however, we simply ask: Is there some competent evidence in the record to sustain a finding that Mr. Franklin was an employee of the company?
Two tests are here pertinent: (1) The relation of master and servant exists where the employer has the right to select the employee, the power to remove and discharge him, and the right to direct both what work shall be done and the way and manner in which it shall be done. (2) Where a contract is let for work to be done by another in which the contractee reserves no control over the means of its accomplishment, but merely as to results, the employment is an independent one establishing the relation of contractee and contractor, and not that of master and servant.
The distinguishing criterion is the right to control the manner of accomplishing the results; it is necessary that there be an actual exercise of control. Mooney v. Weidner, 102 Pa. Super. 411,157 A. 23.
By reason of his contract with the company, Mr. James undertook to carry and haul the material of the company whenever in the line of its business it had orders to fill and hauling to be done. Mr. James was in the trucking business, and, with respect to the hauling to be done for the company, that was the business and pursuit of Mr. James. The company's sole interest was in having its materials transported to its patrons at the point called for by them. It is plain that the company's interest was a matter of results. There may be an inference that in contracting with Mr. James the company and Mr. James had in mind that trucks should be employed in doing the transportation work, but there can be no such inference drawn from the evidence that Mr. Franklin was to be one of the drivers. That choice rested solely with Mr. James. *Page 11 
Defendant Franklin admits that Mr. James employed him and that he also paid him. It is not disputed that his name does not appear on the company's pay roll. He admits that his services might be terminated at the will of his employer. He thought that either Mr. James or the company had the right to dismiss him or that it might require the joint action of both Mr. James and the company. The officers of the company disclaim any such right or authority. The evidence of this feature of the case admits of but the one conclusion — that Mr. James had the right to remove and discharge him. Further than to point out and designate to the truck drivers what articles and material should be hauled on any trip and to whom and to what places such articles and materials should be delivered, the company did not assume to direct or control the movements of the trucks or the manner in which they should be driven. When the applicant was asked if the company had exercised any authority over him "as to how you should drive the truck" in making deliveries, he gave the commission this information: "* * * Stuff that was very delicate not to drive roughly and break it." This is the nearest approach reached in the applicant's case tending to show that the company actually exercised control over the drivers in respect to the manner of accomplishing the result contemplated by the agreement made with Mr. James. This amounts to no more than a mere notice of the breakable quality of the article transported. Furthermore, to handle the freight and transport the same with reasonable care to avoid breakage is an implied obligation incurred by Mr. James. The applicant testified that Mr. James did not tell him what to do or exercise any control over his work. It should be observed that when, as here, the trucks were put in the hands of experienced and skillful drivers, the very nature of the trucking business admitted of but slight opportunity for Mr. James to exercise any more actual control over his drivers than what the record shows that he did exercise. However, in respect to this feature of the case, it does appear, and the same is not contradicted, *Page 12 
that during the time Mr. James was engaged in trucking for the company he undertook to do some hauling for the Wasatch Chemical Company in delivering acid to the plants of various sugar companies. He also did some hauling for the National Development Company and some other trucking work. On these different jobs defendant Franklin, driving the same truck for Mr. James did the hauling and received the same rate of compensation for his services. Mr. James undertook to do this extra hauling, and directed his drivers to do it.
In the situation thus presented, defendant Franklin, whether he was hauling materials for the company or engaged in doing the extra hauling for the other concerns mentioned, was standing in the identical position that Mr. James would have been in had he chosen to drive his own truck. Will any one contend that, had Mr. James seen fit to drive his own truck in any of the transportation work for the company, he would have been an employee of the company? The evidence in respect to the right of control is not disputed by any statement of fact found in the record.
Controlled by our test, we have a record that shows Mr. James had the right to and did select defendant Franklin for one of his drivers; that he had the power to remove and discharge him; that he had the right to direct on what jobs he was to be engaged; and that, when so engaged for the company or any other concern, Mr. James had the right to control the way and manner the trucking should be accomplished; and that defendant Franklin always received his pay from Mr. James. Aside from the incompetent conclusions of defendant Franklin to the effect that the company exercised control of the way and manner of doing the transportation work and his hearsay statements in respect to the company's right to remove and discharge him, there is no dispute concerning the foregoing facts. The question, therefore, is one of law. In my opinion, there is no competent evidence to support the finding that Franklin was at the time of his injury an employee of the company. On the contrary, *Page 13 
all the competent evidence shows that he was an employee of Mr. James. I think the award should be annulled.